Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 16 is objected to because of the following informalities:  The recitation of “an a” is objected to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2021/0037603). Hereinafter referred to as Li.
Regarding claims 1 and 17. Li discloses a method performed by a user equipment comprising: transmitting a first signal toward a group of user equipments (see at least figures 8A and 9); detecting a first hybrid automatic repeat request feedback signal accumulated by signal(s) from one or more user equipments within the group of user equipments (see at least figure 8A and 9); and transmitting a second signal toward the group of user equipments, wherein the user equipment and the group of user equipments are configured to perform groupcast transmission (see at least figure 8A and 9).
Regarding claims 2 and 18. Li discloses a method wherein each of the first signal and the second signal comprises scheduling assignment and groupcast data (it is inherent that the transmitter and receivers have to coordinate resources in order to send/receive groupcast/multicast data, see figure 5 and paragraph [0015]: groupcast communication which is more restrictive than broadcast communication).
Regarding claim 3. Li discloses a method wherein the second signal comprises new data (see figures 8 and 9: groupcast set up to communicate data).
Regarding claim 4. Li discloses a method wherein the second signal comprises data in the first signal (see at least paragraph [0040]).
Regarding claim 6. Li discloses a method wherein the second signal is transmitted when detecting a negative acknowledgement-carried by the first hybrid automatic repeat request feedback signal (see at least paragraph [0040]).
Regarding claim 7. Li discloses a method wherein detecting the first hybrid automatic repeat request feedback signal further comprises detecting the first hybrid automatic repeat request feedback signal on hybrid automatic repeat request feedback resource(s) shared by some user equipments or all user equipments of the group of users equipments (see at least figure 8A and 9).
Regarding claim 8. Li discloses a method wherein detecting the first hybrid automatic repeat request feedback signal further comprises detecting the first hybrid automatic repeat request feedback signal on hybrid automatic repeat request feedback resource(s) owned by one user equipment of the group of user equipments (see at least figure 8A and 9).
Regarding claim 9. Li discloses a method wherein the second signal is transmitted toward one or more user equipments within coverage of a first beam of the group of user equipments (see at least figure 8A and 9).
Regarding claim 11. Li discloses a method of claim 1, wherein the first hybrid automatic repeat request feedback signal comprises one or more negative acknowledgement from the one or more user equipments within the group of user equipments, demodulation reference signal, or a combination thereof (see at least figure 8A and 9).
Regarding claim 12. Li discloses a method wherein the first hybrid automatic repeat request feedback signal further comprises acknowledgement from the one or more user equipments within the group of user equipments (see at least figure 8A and 9).
Regarding claim 13. Li discloses a method further comprising: detecting a second hybrid automatic repeat request feedback signal accumulated by signal(s) from one or more user equipments within the group of user equipments; and transmitting the second signal based on the second hybrid automatic repeat request feedback signal (see at least figure 8A and 9).
Regarding claim 15. Li discloses a method wherein the second hybrid automatic repeat request feedback signal is similar to the first hybrid automatic repeat request feedback signal (see at least figure 8A and 9).
Regarding claim 16. Li discloses a method wherein the second signal comprises data of the first signal when detecting a negative acknowledgement; and wherein the second signal comprises new data when detecting an acknowledgement from each user equipment within the group of user equipments (see at least figure 8A and 9).
Regarding claim 19. Li discloses method wherein performing the second detection comprises monitoring the first hybrid automatic repeat request feedback signal without detecting scheduling assignment (see at least figure 8A and 9).
Regarding claim 20. Li discloses method of claim 17, wherein the second signal comprises new data (see at least figure 8A and 9).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Santhanam et al (US 2019/0104525). Hereinafter after referred to as Santhanam.
Regarding claim 5, Li discloses all the limitations of the claimed invention with the exception the second signal is transmitted when a transmission amount of the first signal is less than a threshold. However, Santhanam, from the same field of endeavor, teaches second signal is transmitted when a transmission amount of the first signal is less than a threshold (see at least paragraph [0059]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Santhanam, as indicated, into the communication method of Li for the purpose of managing resources and guaranteeing data delivery.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claims 10 and 14, Li discloses all the limitations of the claimed invention with the exception of wherein the first hybrid automatic repeat request feedback signal comprises an accumulation of signal(s) from the one or more user equipments within coverage of the first beam of the group of user equipments. However, Li, in a different embodiment teaches wherein the first hybrid automatic repeat request feedback signal comprises an accumulation of signal(s) from the one or more user equipments within coverage of the first beam of the group of user equipments (see at least paragraph [0257]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to combine the teachings of Li by combining the capabilities, as indicated, for the purpose of improving data communication, saving resources and reducing processing time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476